Citation Nr: 1027558	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating from 
June 6, 2006, to November 19, 2007, and to a rating in excess of 
10 percent from November 20, 2007, for peripheral neuropathy of 
the bilateral upper extremities.

2.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the bilateral lower 
extremities.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South 
Carolina which granted service connection for peripheral 
neuropathy of the bilateral lower extremities and assigned an 
initial disability rating of 10 percent, effective June 6, 2006.  
That decision also awarded service connection for peripheral 
neuropathy of the bilateral upper extremities at a noncompensable 
level, effective June 6, 2006. 

In a November 2008 supplemental statement of the case (SSOC), 
during the pendency of this appeal, the RO granted a higher 
disability rating of 10 percent for peripheral neuropathy of the 
bilateral upper extremities, effective November 20, 2007.  As a 
higher schedular evaluation for this disability is possible, the 
issue of entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the bilateral upper extremities remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

Of preliminary importance, because the claims for a higher rating 
for the Veteran's service-connected peripheral neuropathy of the 
bilateral upper and lower extremities involve requests for higher 
ratings following the grant of service connection, the Board has 
characterized these claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for a 
previously service- connected disability). 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his service-connected disabilities.  It is 
noted that a claim for TDIU was separately adjudicated by the RO 
in December 2006.  However, in a June 2010 Written Brief 
Presentation, the Veteran's representative again raised the issue 
of entitlement to a TDIU. 

The issue of a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 20, 2007, the Veteran's peripheral 
neuropathy of the bilateral upper extremities was manifested by 
incomplete paralysis which was mild in degree.

2.  Since November 20, 2007, the Veteran's peripheral neuropathy 
of the bilateral upper extremities is manifested by incomplete 
paralysis which is moderate in degree. 

3.  Throughout the entire claims period, the Veteran has had 
symptoms comparable to no more than mild incomplete paralysis of 
the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  Prior to November 20, 2007, the criteria for an initial 
evaluation of 10 percent for peripheral neuropathy of the left 
upper extremity have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.124a, Diagnostic Code 8515 (2009).

2.  Prior to November 20, 2007, the criteria for an initial 
evaluation of 10 percent for peripheral neuropathy of the right 
upper extremity have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.124a, Diagnostic Code 8515 (2009).

3.  From November 20, 2007, the criteria for an initial 
evaluation of 20 percent for peripheral neuropathy of the left 
upper extremity have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.124a, Diagnostic Code 8515 (2009).

4.  From November 20, 2007, the criteria for an initial 
evaluation of 30 percent for peripheral neuropathy of the right 
upper extremity have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.124a, Diagnostic Code 8515 (2009). 

5.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Code 8520 (2009).

6.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

The Veteran's peripheral neuropathy of the bilateral upper and 
lower extremities claims arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is required under VCAA with 
respect to these issues.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's June 2006 and November 2007 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative.  The Board finds that no 
additional RO action to further develop the record on the claim 
is required here.  Overall, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication. 

II.  Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where, as here, the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Peripheral neuropathy of the bilateral upper extremities.

The Veteran underwent a VA examination for diabetes mellitus in 
February 2005.  He denied any neurological problems related to 
his diabetes such as transient heart ischemic heart attacks, 
cerebrovascular accident or peripheral neuropathy.  On 
neurological examination, deep tendon reflexes were +2 and brisk 
throughout.  Sensation was intact to light touch in both upper 
extremities.  The diagnosis was Type II diabetes without evidence 
of visual, neurological or vascular complications.

A February 2006 treatment note reflected the Veteran's complaints 
of occasional nocturnal numbness in his non-thumb fingers.  He 
had experienced burning pain in the bottoms of both feet and all 
toes and had recently been treated with Nortripytline.  Sensory 
responses in the hands were normal.  His feet were objectively 
normal, but he subjectively reported decreased sensation both 
light touch and sharp-versus-dull discrimination throughout the 
bottoms of the feet and toes.  The diagnosis was minimal 
peripheral neuropathy.

The Veteran underwent a VA examination in June 2006.  He 
presented with complaints of numbness and pain in his hands and 
feet since January 2006.  The examiner noted that the Veteran's 
peripheral neuropathy was currently being treated with 
Nortripytline.  His symptoms of numbness and pain interfered with 
his ability to stand for greater than 15 minutes or walk more 
than 20 to 30 yards.  

The Veteran underwent a VA examination in November 2007.  He 
reported tingling and burning in his hands and feet.  He had 
numbness in his toes and the sides of his feet, with pain 
radiating into the anterior lower legs.  He also had constant 
pain, without flare-ups.  His pain was worsened by walking or 
standing.  He had taken Nortripytline a year ago but it did not 
help.  He was able to perform his daily activities without any 
deficits.  He could walk slowly 100 yards but had to sit and 
rest.  He was no longer able to do his yard work, house repairs, 
or car repairs because of pain in his feet.  

On examination, the Veteran's hand strength was +3/5 bilaterally.  
In the upper extremities and hands, he had normal sensation to 
light touch.  His lower leg strength was +5/5.  In the upper 
thighs and calves he had normal sensation bilaterally but had 
decreased sensation to light touch and sharp touch on all over 
his toes and medial and lateral sides of his feet.  On the 
bottoms of his feet, he had some sensory discrimination.  The 
diagnosis was peripheral neuropathy related to his diabetes 
mellitus in the upper and lower extremities.  The upper 
extremities had decreased muscle strength and the lower 
extremities had decreased sensation to touch.

The Veteran's peripheral neuropathy of the bilateral upper 
extremities has been evaluated separately under 38 C.F.R § 
4.124a, Diagnostic Code 8515 for paralysis of the median nerve. 

Although the rating schedule does not specifically outline any 
criteria for a noncompensable rating, the Board notes that a zero 
percent evaluation is assigned when the requirements for a 
compensable evaluation are not met pursuant to 38 C.F.R. § 4.31. 

Under Diagnostic Code 8515, a 10 percent rating is assigned for 
either the major or minor hand, if for the affected side, there 
is mild incomplete paralysis of the median nerve.  A 30 percent 
rating is assigned for the major hand, and a 20 percent rating is 
assigned for the minor hand, if for the respective side, there is 
moderate incomplete paralysis.  A 50 percent rating is assigned 
for the major hand, and a 40 percent rating is assigned for the 
minor hand, if for the respective side, there is severe 
incomplete paralysis.  A 70 percent rating is assigned for the 
major hand, and a 50 percent rating is assigned for the minor 
hand, if for the respective side, there is complete paralysis of 
the median nerve with such manifestations as the hand inclined to 
the ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of index 
finger and feeble flexion of middle finger; an inability to make 
a fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic disturbances.  
38 C.F.R. § 4.124a. 

In apply the above criteria, it is noted that the Veteran is 
right-handed, as noted in his service treatment records.

The Board acknowledges that the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities and notes that use of terminology such as "mild to 
moderate" by VA examiners and others is merely an element of 
evidence to be considered by the Board rather than dispositive of 
an issue.  That is, it is the Board's responsibility to evaluate 
all the medical evidence and determine the appropriate rating 
that would compensate the Veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 4.6 
(2009).  

Concerning the period prior to November 20, 2007, the Board finds 
that a 10 percent disability rating is warranted for peripheral 
neuropathy of the right upper extremity, and a 10 percent 
disability rating is also warranted for peripheral neuropathy of 
the left upper extremity.  Indeed, there is competent evidence of 
at least sensory involvement, bilaterally.  The Veteran, who is 
competent to make such a finding, has reported complaints such as 
numbness and pain resulting from the bilateral peripheral 
neuropathy of the upper extremities.  As there is competent 
medical evidence of sensory involvement, bilaterally, the Board 
finds that the criteria for a 10 percent evaluation for 
peripheral neuropathy of the right and left upper extremity are 
met under Diagnostic Code 8515 since June 6, 2006.  

Regarding an evaluation in excess of 10 percent for the period 
prior to November 20, 2007, the Board finds that the Veteran's 
symptoms were productive of only a mild incomplete paralysis.  
Indeed, neurologic tests indicated normal strength, coordination, 
and reflexes, and his primary symptomatology was minor sensory 
deficiencies and complaints of pain.  For the period prior to 
November 20, 2007, the record does not show symptoms for either 
upper extremity that would approximate a disability picture of 
moderate incomplete paralysis of the median nerve so as to 
warrant a rating of 30 percent on the right or 20 percent on the 
left. 

Concerning the period beginning November 20, 2007, the Veteran's 
bilateral peripheral neuropathy was manifested by decreased 
sensation, weakness and numbness.  The findings of decreased 
strength with the other abnormal findings show that the 
disability involves more than sensory deficit and thus warrants a 
rating for at least moderate impairment.  See 38 C.F.R. §§ 4.123, 
4.124.

The record fails to demonstrate that the Veteran's bilateral 
peripheral neuropathy disability manifests in incomplete 
paralysis that is "severe."  Although the Veteran experiences 
pain, weakness and numbness in his upper extremities, the 
November 2007 VA examiner noted that he was able to perform his 
daily activities without any deficits.  Indeed, since November 
20, 2007, the Veteran's current symptoms as described above do 
not approach the above-average or severely disabling range, and 
are best described as moderate.  

As there is moderate incomplete paralysis, the Board finds that 
the criteria for a 30 percent evaluation for peripheral 
neuropathy of the right upper extremity (major) and 20 percent 
evaluation for peripheral neuropathy of the right upper extremity 
(minor) have been met under Diagnostic Code 8515 since November 
20, 2007.  

B.  Peripheral neuropathy of the bilateral lower extremities.

The Veteran has been assigned a 10 percent disability evaluation 
under Diagnostic Code 8520 for peripheral neuropathy of her 
bilateral lower extremities.

Diagnostic Code 8520 refers to incomplete paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent disability 
rating; moderate incomplete paralysis warrants a 20 percent 
rating; moderately severe incomplete paralysis warrants a 40 
percent rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating, but 
requires that the foot dangle and drop, no active movement 
possible of muscles below the knee, and flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

The Veteran's neurological impairment has been shown to be 
manifested by loss of sensation and his complaints of 
radiculopathy are solely sensory, consisting of reports of 
numbness and pain.  Moreover, the examiner in November 2007 found 
that there was normal sensation bilaterally in the upper thighs 
and calves.  Thus, the sensory deficits involved only toes and 
medial and lateral sides of his feet.  

Furthermore, there is no clinical evidence of loss of muscle 
strength, as the November 2007 VA examiner indicated muscle 
strength of +5/5.  No other evidence of record shows loss of 
muscle strength.  Accordingly, the evidence does not support a 
finding that the peripheral neuropathy causes more than mild 
incomplete paralysis.

Given the presence of relatively mild symptomatology, objectively 
shown to affect only a portion of the lower extremities, a rating 
based on mild incomplete paralysis is appropriate and a 
disability picture characterized by moderate incomplete paralysis 
has not been demonstrated.  Thus, the criteria for an initial 
disability rating higher than 10 percent for peripheral 
neuropathy of the bilateral lower extremities have not been met 
at any time since the effective date of service connection. 

Extraschedular Considerations

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's peripheral neuropathy of the 
bilateral upper extremities and peripheral neuropathy of the 
bilateral lower extremities is appropriately contemplated by the 
rating schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  


ORDER

An initial 10 percent evaluation for peripheral neuropathy of the 
left upper extremity from June 6, 2006 to November 19, 2007, is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits. 

An initial 10 percent evaluation for peripheral neuropathy of the 
right upper extremity from June 6, 2006 to November 19, 2007, is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


An initial 20 percent evaluation for peripheral neuropathy of the 
left upper extremity since November 20, 2007, is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


An initial 30 percent evaluation for peripheral neuropathy of the 
right upper extremity since November 20, 2007, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, is denied. 


REMAND

As noted in the introduction, given the Veteran's statement 
regarding his inability to work due to service-connected 
disabilities, the record also raises the issue of entitlement to 
a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, 
supra.  The Board may not reject a claim for a TDIU without 
producing evidence that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Indeed, 
VA's duty to assist requires that VA obtain an examination that 
includes an opinion on the effect of the Veteran's service-
connected disabilities on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294 (1994).  In this regard, while an August 2006 VA 
examiner indicated that the Veteran was a "poor employment risk 
at this time," the Board notes that the evidentiary record does 
not contain any opinion that specifically addresses whether the 
Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  Therefore, 
on remand, the RO will be requested to obtain a medical opinion 
that addresses the effect the Veteran's service-connected 
disabilities has on his ability to obtain and maintain 
employment. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.

Based on examination findings and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the Veteran's service- 
connected disabilities, without regard to 
his non service-connected disabilities, or 
his age, renders him unable to secure and 
follow a substantially gainful occupation.

A complete rationale should be given for 
all opinions and expressed.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative. 

3.  Thereafter, readjudicate the claim.  If 
the determination remains unfavorable to 
the Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


